UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6974


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD DWAYNE ALLISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Glen M. Williams, Senior
District Judge. (1:04-cr-00093-gmw-pms-1)


Submitted:   July 27, 2010                 Decided:   August 10, 2010


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Dwayne Allison, Appellant Pro Se.           Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard    Dwayne    Allison      appeals    the    district     court’s

order    denying         his     motion    filed     pursuant       to     18    U.S.C.

§ 3582(c)(2) (2006), which sought a reduction in sentence based

upon the amendments to the crack cocaine sentencing guidelines.

We   have      reviewed    the    record    and    find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Allison, No. 1:04-cr-00093-gmw-pms-1

(W.D. Va. Apr. 7, 2009).                 We deny the Government’s motion to

dismiss the appeal and dispense with oral argument because the

facts    and    legal     contentions      are    adequately      presented      in   the

materials       before    the    court    and    argument       would    not    aid   the

decisional process.

                                                                                AFFIRMED




                                            2